Case: 14-15068   Date Filed: 07/15/2015   Page: 1 of 11


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 14-15068
                        Non-Argument Calendar
                      ________________________

                       Agency No. A200-413-903



DARSONI DE OLIVEIRA,

                                                                      Petitioner,

                                versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                             (July 15, 2015)

Before MARTIN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 14-15068    Date Filed: 07/15/2015   Page: 2 of 11


         Darsoni De Oliveira, a native and citizen of Brazil, seeks review of the

Board of Immigration Appeals’s (“BIA”) final order affirming the Immigration

Judge’s (“IJ”) finding that she is removable for having married to obtain a visa by

fraud.     See 8 U.S.C. § 1227(a)(1)(G)(ii).    On appeal, De Oliveira challenges

whether substantial evidence supports the IJ’s decision and whether the IJ made an

adequate credibility determination. After careful review, we deny the petition in

part and dismiss it in part.

                                           I.

         De Oliveira entered the United States in July 2005 as a nonimmigrant visitor

with authorization to remain until January 2006. De Oliveira married Carlos

Martinez, a Cuban citizen, on November 19, 2009.              Shortly thereafter, on

November 30, 2009, De Oliveira filed an I–485 application for adjustment of status

under the Cuban Refugee Adjustment Act.

         On May 10, 2010, an officer with the United States Citizenship and

Immigration Services (“USCIS”) conducted an interview with De Oliveira

concerning her application for adjustment of status. During this interview, De

Oliveira signed a sworn statement admitting that her marriage to Martinez was not

genuine and was made solely for immigration purposes. Relying on De Oliveira’s

statement, USCIS denied her I–485 adjustment application.




                                           2
               Case: 14-15068       Date Filed: 07/15/2015      Page: 3 of 11


       That same day, the Department of Homeland Security (“DHS”) served De

Oliveira with a notice to appear, charging her as removable for remaining in the

United States longer than permitted, 8 U.S.C. § 1227(a)(1)(B), and for failing or

refusing to fulfill a marital agreement that was made for the purpose of obtaining

immigrant status, id. § 1227(a)(1)(G)(ii). At the master calendar hearing in June

2011, De Oliveira conceded that she had remained in the United States for a time

longer than permitted, but she denied that she had entered into a sham marriage

solely for immigration purposes.

       The case proceeded to a merits hearing before the IJ in March 2013. At the

hearing, the government submitted copies of De Oliveira’s sworn statement and

the USCIS’s denial of her I–485 adjustment application. The government also

elicited testimony from Mark Robertson, the USCIS officer who conducted the

interview with De Oliveira concerning her I–485 application.

       Robertson testified that, during separate interviews with De Oliveira and

Martinez, he discovered inconsistencies in their responses, including where and

how they obtained their engagement rings. When he confronted De Oliveira with

these inconsistencies, she admitted that she had married Martinez for the sole

purpose of using his Cuban citizenship to obtain her green card 1 and that they had

never lived together. She then executed the sworn statement memorializing these

       1
          “Green card” refers to legal-permanent-resident immigration status. See, e.g., Foy v.
Schantz, Schatzman & Aaronson, P.A., 108 F.3d 1347, 1348 (11th Cir. 1997).
                                              3
              Case: 14-15068    Date Filed: 07/15/2015   Page: 4 of 11


and other admissions. Robertson testified that De Oliveira was not threatened,

coerced, or enticed into giving this statement and that only he and another USCIS

officer were present for the interview.

      According to De Oliveira’s testimony at the hearing, she married Martinez

because she loved him, even if she also married him to obtain a green card. She

stated that they were married in Tampa and that Martinez resided with her in

Sarasota. De Oliveira also testified that she was coerced into signing the sworn

statement, which was prepared by Robertson. She described the interview process

as “terrible,” lasting six hours and being conducted in the presence of four USCIS

officers, two of whom were armed. According to De Oliveira, at no point during

this time was she advised of her right to obtain an attorney. De Oliveira stated that

Robertson told her she would be arrested if she failed to sign the statement.

      On cross-examination, De Oliveira admitted that she and Martinez divorced

in December 2010. She acknowledged that she had not seen Martinez since the

USCIS interview but explained that this was because USCIS told her she should

not have contact with him. When confronted with her prior, sworn statement about

where Martinez lived during their marriage, she clarified that he lived in Tampa

because he had a problem with law enforcement in Sarasota. She did not deny

saying the things in the sworn statement but claimed that she had been threatened.




                                          4
                 Case: 14-15068   Date Filed: 07/15/2015   Page: 5 of 11


      The IJ ordered De Oliveira removed to Brazil. The IJ determined that De

Oliveira’s marriage to Martinez was a sham for the sole purpose of obtaining a

visa, so she was removable under 8 U.S.C. § 1227(a)(1)(G)(ii). The IJ reviewed

the documentary and testimonial evidence, noting that De Oliveira herself

conceded, in her 2010 interview with USCIS, that she and Martinez had never

lived together as husband and wife and that their marriage was fraudulent.

      The IJ also addressed the respective credibility of the witnesses, noting that

the case was “basically a credibility issue between the officer of the USCIS and the

respondent herself.” The IJ credited Robertson’s testimony over De Oliveira’s. In

support of his conclusion, the IJ noted that he had observed both witnesses’

demeanor while testifying and that he believed De Oliveira was untruthful because

she was unable to look him in the eye while testifying, which is “usually” a sign of

untruthfulness. In addition, the IJ stated, De Oliveira’s testimony was inconsistent

with her own prior statements and Robertson’s testimony. Moreover, the IJ found,

there was nothing in the record to suggest that De Oliveira’s prior sworn statement

was coerced or that the immigration officer provided untruthful testimony.

Accordingly, the IJ found that De Oliveira had married for the purpose of seeking a

visa by fraud.

      De Oliveira appealed to the BIA, which affirmed the IJ’s decision. The BIA

determined that substantial evidence supported the IJ’s removability determination,


                                           5
             Case: 14-15068      Date Filed: 07/15/2015   Page: 6 of 11


including the sworn statement and Robertson’s corroborating testimony.              In

addition, the BIA found that the IJ’s adverse credibility finding was not clearly

erroneous, given that De Oliveira’s testimony at the hearing was inconsistent with

Robertson’s testimony and her prior sworn statement.         Accordingly, the BIA

dismissed De Oliveira’s appeal. De Oliveira timely filed with this Court a petition

for review of the BIA’s order.

                                         II.

      Generally, we only review the decision of the BIA as the final agency

decision. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir. 2007). However, where

the BIA agrees with the IJ’s reasoning, we also review the decision of the IJ to the

extent of that agreement. Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1350

(11th Cir. 2009). Here, because the BIA agreed with the IJ’s reasoning, we review

the decisions of both the IJ and BIA. See id.

      We review administrative factual findings for substantial evidence. Adefemi

v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en banc).             Under the

substantial-evidence test, we view the record in the light most favorable to the

agency’s decision, drawing all reasonable inferences in favor of that decision. Id.

at 1027. “We must affirm the BIA’s decision if it is supported by reasonable,

substantial, and probative evidence on the record as a whole.”            Id. (internal

quotation marks omitted). Put differently, the decision of the BIA and IJ can only


                                          6
              Case: 14-15068      Date Filed: 07/15/2015   Page: 7 of 11


be reversed if the record compels a contrary conclusion.            Id.; see 8 U.S.C.

§ 1252(b)(4)(B).    “[T]he mere fact that the record may support a contrary

conclusion is not enough to justify a reversal of the administrative findings.”

Adefemi, 386 F.3d at 1027.

      We review our subject-matter jurisdiction de novo. Amaya-Artunduaga v.

U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). We lack jurisdiction to

consider claims raised in a petition for review that were not raised before the BIA.

Id.; see 8 U.S.C. § 1252(d)(1).

                                          III.

      De Oliveira was charged with having engaged in marriage fraud to obtain a

visa. See 8 U.S.C. § 1227(a)(1)(G). Specifically, DHS alleged that De Oliveira

was subject to removal under 8 U.S.C. § 1227(a)(1)(G)(ii), which provides that an

alien is subject to removal if she “has failed or refused to fulfill the alien’s marital

agreement which . . . was made for the purpose of procuring the alien’s admission

as an immigrant.” Id. The IJ found that De Oliveira entered into a sham marriage

for the sole purpose of obtaining a visa and therefore ordered her removal.

                                          A.

      De Oliveira challenges two aspects of the IJ’s adverse credibility

determination. First, she contends that the IJ improperly relied on her demeanor,

particularly her lack of eye contact, to make an adverse credibility finding and to


                                           7
              Case: 14-15068    Date Filed: 07/15/2015    Page: 8 of 11


sustain her removal. She asserts that cultural differences undermine any reliance

on the lack of eye contact to assess a witness’s credibility. See, e.g., Kadia v.

Gonzales, 501 F.3d 817, 819 (7th Cir. 2007) (noting “that immigration judges

often lack the ‘cultural competence’ to base credibility determinations on an

immigrant’s demeanor”). Second, she contends that the IJ did not make a specific

credibility determination, instead merely stating that the lack of eye contact

“usually” indicates untruthfulness.

      We lack jurisdiction to consider these arguments because they were not

raised before the BIA. In her brief to the BIA, De Oliveira argued that the IJ’s

removability determination was not supported by substantial evidence and that the

IJ improperly shifted the burden of proof, but she did not challenge the IJ’s

reliance on her demeanor or the adequacy of the IJ’s credibility determination. In

her brief on appeal to this Court, De Oliveira asserts that her filings before the BIA

“sufficiently challenged the manner in which the Immigration Court arrived at its

credibility determination,” (Appellant’s Br. at 33), but we have reviewed these

documents and found no such similar arguments. Although the BIA addressed the

IJ’s adverse credibility determination sua sponte, § 1252(d)(1)’s exhaustion

requirement still applies to bar our review. See Amaya-Artunduaga, 463 F.3d at

1250-51 (“[W]e think the goals of exhaustion are better served by our declining to

review claims a petitioner, without excuse or exception, failed to present before the


                                          8
              Case: 14-15068   Date Filed: 07/15/2015   Page: 9 of 11


BIA, even if the BIA addressed the underlying issue sua sponte.”). Accordingly,

we dismiss De Oliveira’s challenge to the bases and adequacy of the IJ’s adverse

credibility determination.

                                        B.

      De Oliveira also maintains that DHS failed to establish her removability

under 8 U.S.C. § 1227(a)(1)(G)(ii) “by clear and convincing evidence” that is

“reasonable, substantial, and probative,” as required by 8 U.S.C. § 1229a(c)(3)(A).

To reiterate, we review whether “substantial evidence” supports the agency’s

decision, and “[w]e must affirm the [agency’s] decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Adefemi, 386 F.3d at 1026-27 (internal quotation marks omitted). The

fact that DHS was required to prove De Oliveira’s removability by clear and

convincing evidence “does not make our review of the [agency’s] decision more

stringent.” Id. at 1027.

      Here, substantial evidence supports the IJ and BIA’s conclusion that De

Oliveira entered into a fraudulent marriage for the purpose of obtaining admission.

First, De Oliveira signed a sworn statement in May 2010 admitting that she

married Martinez solely for the purpose of obtaining her green card and that she

intended to divorce him within two months of obtaining it. In the statement, De

Oliveira also admitted that she and Martinez never lived together as husband and


                                        9
               Case: 14-15068       Date Filed: 07/15/2015       Page: 10 of 11


wife and that they had staged pictures together and memorized each other’s

personal information in order to make their marriage seem genuine.

       Second, the testimony of the USCIS officer who conducted De Oliveira’s

adjustment interview corroborated the sworn statement. The officer, Robertson,

testified that De Oliveira admitted that her marriage was a sham after being

confronted with discrepancies between her responses and those of Martinez in

separate interviews. Although De Oliveira later testified that the sworn statement

was coerced, she did not deny having said the things attributed to her, and

Robertson’s testimony contradicted De Oliveira’s portrayal of the interview as

coercive or threatening. 2         The IJ credited Robertson’s testimony over De

Oliveira’s.    Under these circumstances, the fact that De Oliveira’s testimony

supports a conclusion opposite from that reached by the IJ “is not enough to justify

a reversal of the administrative findings.” Adefemi, 386 F.3d at 1027.

       Finally, some of De Oliveira’s testimony at the hearing likewise supported

the agency’s determination. For instance, she admitted that she married Martinez

in part to obtain a green card, even if she also maintained that she married him

because she loved him. She also testified that she had not seen Martinez since the



       2
           De Oliveira also contends that the BIA erred in failing to remand the matter to the IJ
because she submitted a sworn declaration with her brief to the BIA explaining that she was
coerced into signing the sworn statement. Given that this issue was presented and resolved by
the IJ at the hearing, with De Oliveira testifying to substantially the same facts as contained in
her attached declaration, remand was unnecessary.
                                               10
              Case: 14-15068   Date Filed: 07/15/2015   Page: 11 of 11


USCIS interview and otherwise indicated that she had essentially no involvement

with Martinez once her application for adjustment of status was denied.

       Overall, the record does not compel a conclusion contrary to the IJ and

BIA’s determination that De Oliveira was removable for having engaged in

marriage fraud to obtain admission. Accordingly, we deny De Oliveira’s petition

in this respect.

       PETITION DENIED IN PART, AND DISMISSED IN PART.




                                        11